UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6399


JOSE LUIS CRUZ,

                  Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:14-cv-00022-JAG-RCY)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Luis Cruz, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose Luis Cruz seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.           The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.              Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Cruz has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED

                                      2